Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, US Publication No. 20070070967 filed on September 20, 2006 in view of Craner et al, US Publication No. 20040141567 filed on January 22, 2003.
As to claims 1 and 11, Yang teaches “a linear combinatorial network configured to receive a set of symbols of a multi-level orthogonal differential vector signaling (ODVS) codeword,” [see Fig 8, item 809, 811].  Paragraph 0012 recites “Orthogonal vectors used for orthogonal modulation of the codewords are listed in FIG. 5.”
 “and to responsively generate a set of multi-level outputs, “ [see Fig 8, item 807].  
“each multi-level output generated by forming a respective linear combination of the received set of symbols of the multi-level ODVS codeword,” [see Fig 8, item 809, 811].  Paragraph 0024 recites “Each of tiles carrying received feedback information is correlated with an orthogonal vector including a 
 “the respective linear combination associated with a respective sub-channel of a plurality of mutually orthogonal sub-channels;” [see paragraph 0055].  Paragraph 0055 recites “For each codeword, the BS correlates the subcarriers (tones) of each of the tiles with an orthogonal vector corresponding to the codeword and calculates the square of the absolute value of the correlation of the tile according to Equation (3) in step 907.”
“and a decoder configured to generate a set of output data bits based on the plurality of sets of sliced outputs.” [see Fig 8, item 815].
It should be noted however that Yang does not teach “a set of pulse amplitude modulation (PAM)-X slicers configured to compare each multi-level output of the set of multi-level outputs to at least two different reference voltages to form a respective set of sliced outputs of a plurality of sets of sliced outputs,” 
 “wherein X is an integer greater than two; “ 
On the other hand, Craner teaches “a set of pulse amplitude modulation (PAM)-X slicers configured to compare each multi-level output of the set of multi-level outputs to at least two different reference voltages to form a respective set of sliced outputs of a plurality of sets of sliced outputs,” [see Figure 1, item 104, 106]. Paragraph 0006 recites “In a 4 -PAM receiver, for example, 3 data slicers and 1 edge slicer are used. The data slicers' reference voltages are set between the four modulated levels of the 4 -PAM signal corresponding to the Gray encoded bit patterns [00, 01, 11, 10].”
 “wherein X is an integer greater than two; “ [see Fig 1, item ‘4PAM signal’]. 


As to claims 2 and 12, Craner teaches “each PAM-X slicer is a PAM-3 slicer configured to compare each multi-level to two different reference voltages to generate a respective set of two sliced outputs, the respective set of two sliced outputs having one of three possible states.” Paragraph 0006 recites “In a 4 -PAM receiver, for example, 3 data slicers and 1 edge slicer are used. The data slicers' reference voltages are set between the four modulated levels of the 4 -PAM signal corresponding to the Gray encoded bit patterns [00, 01, 11, 10]. Here 00 corresponds to the lowest modulation amplitude of the 4 -PAM signal, 10 corresponds to the highest modulation amplitude of the 4 -PAM signal, and 01 and 11 correspond to the mid-low and mid-high modulation amplitudes, respectively. The edge slicer shares the comparator, amplifier, and reference voltage of the data slicer whose reference voltage is set between the 01 and 11 modulation levels (i.e., the mid -amplitude slicer).

As to claims 3 and 13, Craner teaches “the decoder is configured to perform a modulus conversion on the plurality of sets of sliced outputs to generate the set of output data bits.” [see Fig 1, item 1110].

As to claims 4 and 14, Craner teaches “each PAM-X slicer is a PAM-4 slicer configured to compare a corresponding multi-level output to three different reference voltages to generate a respective set of three sliced outputs, the respective set of three sliced outputs having one of four possible states.” Paragraph 0006 recites “In a 4 -PAM receiver, for example, 3 data slicers and 1 edge slicer are used. The data slicers' reference voltages are set between the four modulated levels of the 4 -PAM signal corresponding to the Gray encoded bit patterns [00, 01, 11, 10]. Here 00 corresponds to the lowest modulation amplitude of the 4 -PAM signal, 10 corresponds to the highest modulation amplitude of the 4 -PAM signal, and 01 and 11 correspond to the mid-low and mid-high modulation amplitudes, respectively. The edge slicer shares the comparator, amplifier, and reference voltage of the data slicer whose reference voltage is set between the 01 and 11 modulation levels (i.e., the mid -amplitude slicer).

As to claims 5 and 15, Craner teaches “the decoder is configured to convert each respective set of three sliced outputs directly into a respective set of two output data bits of the set of output data bits.” [see Fig 11, item 1110].

As to claims 6 and 16, Yang teaches “to generate the symbols of the multi-level ODVS codeword by forming a weighted summation of the plurality of mutually orthogonal sub-channels, each mutually orthogonal sub-channel weighted by a corresponding element of a respective PAM-X word.” [see Fig 8, item 809, 811].  Paragraph 0024 recites “Each of tiles carrying received feedback information is correlated with an orthogonal vector including a pilot symbol in each possible codeword; and the squares of the absolute values of the correlations are calculated (each tile being a set of subcarriers). The squares of the absolute value of the correlations of the tiles are summed for each possible codeword. The maximum of the sums is selected.” The summation for each possible codeword corresponds to “linear combination.”

As to claims 7 and 17, Craner teaches “at least one element of the PAM-X word is a '0'.” Paragraph 0006 recites “In a 4 -PAM receiver, for example, 3 data slicers and 1 edge slicer are used. The data slicers' reference voltages are set between the four modulated levels of the 4 -PAM signal corresponding to the Gray encoded bit patterns [00, 01, 11, 10]. Here 00 corresponds to the lowest modulation amplitude of the 4 -PAM signal, 10 corresponds to the highest modulation amplitude of the 4 -PAM signal, and 01 and 11 correspond to the mid-low and mid-high modulation amplitudes, respectively. The edge slicer shares the comparator, amplifier, and reference voltage of the data slicer whose reference voltage is set between the 01 and 11 modulation levels (i.e., the mid -amplitude slicer).

As to claims 8 and 18, Craner teaches “PAM-X slicer comprises two-input comparators, each two-input comparator configured to compare a corresponding multi-level output to the at least two different reference voltages.” Paragraph 0006 recites “In a 4 -PAM receiver, for example, 3 data slicers and 1 edge slicer are used. The data slicers' reference voltages are set between the four modulated levels of the 4 -PAM signal corresponding to the Gray encoded bit patterns [00, 01, 11, 10]. Here 00 corresponds to the lowest modulation amplitude of the 4 -PAM signal, 10 corresponds to the highest modulation amplitude of the 4 -PAM signal, and 01 and 11 correspond to the mid-low and mid-high modulation amplitudes, respectively. The edge slicer shares the comparator, amplifier, and reference voltage of the data slicer whose reference voltage is set between the 01 and 11 modulation levels (i.e., the mid -amplitude slicer).

Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, US Publication No. 20070070967 filed on September 20, 2006, Craner et al, US Publication No. 20040141567 filed on January 22, 2003, and further in view of Lee et al, US Publication No. 20160338040 filed on May 15, 2015. 
As to claims 9 and 19, Lee teaches “the plurality of mutually orthogonal sub- channels collectively form an orthogonal matrix.” [see paragraph 0043].  Paragraph 0043 recites “Another possible codebook construction is to take M (<<2.sup.L-log 2(F)) rows of any other orthogonal matrices (e.g., Hadamard matrix) with size of 2.sup.L-log 2(F).times.2.sup.L-log 2(F). Furthermore, it is also possible to construct the codebook by selecting the elements of a codeword from a Gaussian distribution.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yang, Craner with the teachings of Lee because Lee improves autocorrelation property as detailed in paragraph 0031.

As to claims 10 and 20, Lee teaches “the orthogonal matrix is a Hadamard matrix.” Another possible codebook construction is to take M (<<2.sup.L-log 2(F)) rows of any other orthogonal matrices (e.g., Hadamard matrix) with size of 2.sup.L-log 2(F).times.2.sup.L-log 2(F). Furthermore, it is also possible to construct the codebook by selecting the elements of a codeword from a Gaussian distribution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637